                                             Case 3:18-cv-04949-JST Document 45 Filed 06/26/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ATARI INTERACTIVE, INC.,                         Case No. 18-cv-04949-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER SETTING BRIEFING
                                                   v.                                       SCHEDULE ON MOTION TO DISMISS
                                   9

                                  10       SUNFROG, LLC,                                    Re: ECF No. 23
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Defendant SunFrog, LLC filed a motion to dismiss on October 16, 2018. ECF No. 23. At

                                  14   the October 17, 2018 case management conference, the Court indicated that it would hold the

                                  15   motion in abeyance pending efforts by the parties to settle this case. ECF No. 32. The parties

                                  16   participated in a settlement conference with a magistrate judge but were unable to reach a

                                  17   settlement agreement. ECF No. 40. In the parties’ April 10, 2019 case management conference

                                  18   statement, the parties acknowledged the pending motion to dismiss, and SunFrog indicated its

                                  19   intent “to provide a schedule for briefing and hearing for an early summary judgment [motion] to

                                  20   coincide with SunFrog’s partial motion to dismiss (in abeyance).”1 ECF No. 41 at 8. Although

                                  21   more than two months have passed since that time, the parties have not filed any proposed briefing

                                  22   schedule.

                                  23           Accordingly, the Court sua sponte orders that Plaintiff Atari Interactive, Inc.’s opposition

                                  24   to the motion to dismiss shall be filed by July 19, 2019, and SunFrog’s reply shall be filed by

                                  25   ///

                                  26
                                  27   1
                                        SunFrog is reminded that, “[a]bsent good cause, the Court will consider only one motion for
                                  28   summary judgment per party.” Standing Order for All Civil Cases Before District Judge Jon S.
                                       Tigar § F.
                                          Case 3:18-cv-04949-JST Document 45 Filed 06/26/19 Page 2 of 2




                                   1   July 26, 2019. Unless otherwise ordered, the motion will then be deemed under submission

                                   2   without oral argument.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 26, 2019
                                                                                    ______________________________________
                                   5
                                                                                                  JON S. TIGAR
                                   6                                                        United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
